DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-10 and 21-30 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 21-29 (new claims 21-29 are directed to the subject-matter of Group I) in the reply filed on 12 August 2022 is acknowledged.
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Method claim 30 can be practiced by another and materially different apparatus or by hand than apparatus claim 1. More specifically, method claim 30 can be practiced without a handle assembly as recited in apparatus claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 5,271,543 A).
Regarding claim 1, Grant discloses a circular stapling instrument (50) comprising:
a handle assembly (80);
an elongate body (70)  extending from the handle assembly and including a drive member (82 & 84, Fig. 8);
a cartridge assembly (60) mounted on a distal end of the elongate body (Fig. 1), the cartridge assembly including a knife assembly (132/142/168; Fig. 13) and an outer housing (140), the knife assembly being secured to the outer housing by a breakable connection (162/163/164/168/170; note that Examiner construes “breakable connection” to be synonymous to “disengageable connection” which 162-170 does, as one having ordinary skill in the art would reasonable interpret “breaking of the connection” as “disengagement of the connection”); and
a drive assembly (at least 118/124/152, Figs. 8 and 13-19) extending from the elongate body and operably disposed between the drive member and the knife assembly, the drive assembly including a proximal drive section (proximal section thereof), a distal drive section (distal section thereof), and a biasing member (152) disposed between the proximal and distal drive sections (Fig. 13), wherein advancement of the proximal drive section a first distance compresses the biasing member (see between Figs. 13-14), and advancement of the proximal drive section a second distance breaks the connection between the knife assembly and the outer housing (see Fig. 17; the connection is broken or disengaged as the butting between 172 and 163 is released).
Regarding claim 2, Grant discloses the circular stapling instrument of claim 1, wherein the breakable connection maintains the knife assembly in a retracted position (Fig. 14).
Regarding claim 3, Grant discloses the circular stapling instrument of claim 1, wherein upon breaking of the breakable connection, the biasing member advances the distal drive section distally to advance the knife assembly (Fig. 17).
Regarding claim 4, Grant discloses the circular stapling instrument of claim 1, wherein compressing the biasing member stores energy in the biasing member (inherent property of a spring, 152).
Regarding claim 5, Grant discloses the circular stapling instrument of claim 4, wherein the biasing member releases the stored energy when the breakable connection breaks (Fig. 17).
Regarding claim 6, Grant discloses the circular stapling instrument of claim 1, wherein the biasing member is a coil spring (152 is a spring).
Regarding claim 7, Grant discloses the circular stapling instrument of claim 1, wherein the knife assembly includes a knife carrier (142) and a knife (132) secured to the carrier.
Regarding claim 8, Grant discloses the circular stapling instrument of claim 1, wherein the proximal and distal drive sections are tubular (Fig. 9).
Regarding claim 9, Grant discloses the circular stapling instrument of claim 1, wherein the proximal and distal drive sections and the biasing member are coaxial (Fig. 9).
Regarding claim 21, Grant discloses a circular stapling instrument (50) comprising:
an elongate body (70)  including a distal end portion (distal end portion thereof);
a cartridge assembly (60) mounted on the distal end of the elongate body (Fig. 1), the cartridge assembly including a knife assembly (132/142/168; Fig. 13) and an outer housing (140), the knife assembly being secured to the outer housing by a breakable connection (162/163/164/168/170; note that Examiner construes “breakable connection” to be synonymous to “disengageable connection” which 162-170 does, as one having ordinary skill in the art would reasonable interpret “breaking of the connection” as “disengagement of the connection”); and
a drive assembly (at least 118/124/152, Figs. 8 and 13-19) extending from the elongate body and operably disposed between the drive member and the knife assembly, the drive assembly including a proximal drive section (proximal section thereof), a distal drive section (distal section thereof), and a biasing member (152) disposed between the proximal and distal drive sections (Fig. 13), wherein advancement of the proximal drive section a first distance compresses the biasing member (see between Figs. 13-14), and advancement of the proximal drive section a second distance breaks the connection between the knife assembly and the outer housing (see Fig. 17; the connection is broken or disengaged as the butting between 172 and 163 is released).
Regarding claim 22, Grant discloses the circular stapling instrument of claim 21, wherein the breakable connection maintains the knife assembly in a retracted position (Fig. 14).
Regarding claim 23, Grant discloses the circular stapling instrument of claim 21, wherein upon breaking of the breakable connection, the biasing member advances the distal drive section distally to advance the knife assembly (Fig. 17).
Regarding claim 24, Grant discloses the circular stapling instrument of claim 21, wherein compressing the biasing member stores energy in the biasing member (inherent property of a spring, 152).
Regarding claim 25, Grant discloses the circular stapling instrument of claim 24, wherein the biasing member releases the stored energy when the breakable connection breaks (Fig. 17).
Regarding claim 26, Grant discloses the circular stapling instrument of claim 21, wherein the biasing member is a coil spring (152 is a spring).
Regarding claim 27, Grant discloses the circular stapling instrument of claim 21, wherein the knife assembly includes a knife carrier (142) and a knife (132) secured to the carrier.
Regarding claim 28, Grant discloses the circular stapling instrument of claim 21, wherein the proximal and distal drive sections are tubular (Fig. 9).
Regarding claim 29, Grant discloses the circular stapling instrument of claim 21, wherein the proximal and distal drive sections and the biasing member are coaxial (Fig. 9).

Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
“wherein the breakable connection is a weld.”
No prior art of record, including Grant, fails to disclose that the breakable connection is a weld (the connection of Grant is a form a notch/latch). Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731